DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 11 January 2021. As directed by the amendment: claims 1, 7, 13, and 20 have been amended; no claims have been cancelled; and claims 21-24 have been added. Thus, claims 1-24 are presently pending in this application. 
	Applicant’s amendments to the Drawings and Claims have overcome each objection and 112(b) rejection made in the previous office action.
Drawings
The drawings were received on 11 January 2021.  These drawings are acceptable.
Reasons for Allowance
Claims 1-24 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Konopka et al (US 4755173), fails to disclose or make obvious a device as described in claims 1 and 20. Specifically, Konopka fails to disclose or make obvious an insertion set system, in combination with the other elements of the claim, in which an inserter needle receives a flexible tubing such that the distal end of the flexible tubing is within the needle. Konopka instead discloses an insertion set system with an inserter needle 22 by passing needle 22 into tubing 14 to insert the flexible tubing into a patient’s body. Similarly, prior art such as Ethelfeld et al (US 2009/0048563) and Marggi et al (US 6949084) fail to teach or render obvious an insertion set with a flexible tube disposed within the needle of the insertion set. Furthermore, prior art such as Mastrototaro et al (US 5951521) which disclose a flexible tube disposed within a needle fail to disclose a needle that is movable with respect to such a tube and provide no motivation to teach reversing essential working parts of a needle insertion system with a flexible tubing. In Konopka, reversing the needle 22 and the tubing 14 so that the tubing is disposed within the needle fails to make obvious how a user would be able to remove 
The closest prior art of record, Kanopka, fails to disclose or make obvious a device as described in claim 13. Specifically, Kanopka fails to disclose or make obvious an insertion set system, in combination with the other elements of the claim, comprising a collar, surrounding part of a flexible tubing, which is pierced through by the needle during placement of the device. Instead, Konopka discloses an insertion set system that passes a needle through a lumen of the flexible tubing to place the cannula whithin a patient, as seen in Fig. 2. In addition, prior art such as Mastrototaro with a needle 14 that surrounds a flexible tubing 60 fail to teach piercing a collar that is distinct from the base 30 in order to facilitate insertion into a patient. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 13. Claims 2-12, 14-19, and 21-24 are allowable for incorporating the above allowable limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2021